UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                            12/09/2019
TYREIK WILLIAMS,
            Plaintiff,                             18-CV-5175 (VSB)
-against-                                          ORDER
NEW YORK CITY DEPARTMENT OF
CORRECTIONS, et al.,

            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       A telephone conference in this matter has been scheduled for Wednesday, December

11, 2019 at 10:00 a.m. Defendants’ counsel must: (1) call the Wende Correctional Facility

promptly at 716-937-4000 ext. 4381 and request that the plaintiff be placed on the line; (2)

telephone chambers at (212) 805-0234, with the plaintiff on the line, at the scheduled time of

the conference.

Dated: December 9, 2019
       New York, New York                   SO ORDERED.

                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge



The Clerk of Court is requested to mail a copy
of this order to:

Tyreik Williams
19-A-1691
NYSID #12120262Q
Wende Correctional Facility
3040 Wende Road
Alden, New York 14004-1187
